DETAILED ACTION
This office action is in response to the amendments filed on January 19, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgments
The present office action is made with all the suggested arguments being fully considered. Accordingly, pending in this office action are claims 1-13 and 16-22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Graettinger (US 2007/0114586) in view of Huang (US 6,706,626) and in further view of Song (US 2004/0198007).
With respect to claim 1, Graettinger 
forming a dielectric stack (150) over a substrate and patterning a contact region (120) in the dielectric stack, the contact region extending into the substrate and having side portions and a bottom portion that exposes the substrate
forming a dielectric barrier layer (300) in the contact region to cover the side portions of the contact region
removing an upper portion of the dielectric barrier layer to expose an upper sidewall of the dielectric stack;
forming a conductive blocking layer (1200) over the dielectric barrier layer, to cover the dielectric barrier layer, the dielectric stack and the bottom portion of the contact region
performing a first annealing process to form a silicide region (1100) in the substrate beneath a conductive layer
However, Graettinger does not explicitly show forming a conductive layer over the conductive blocking layer, forming a conductive barrier layer over the conductive layer, performing a second annealing process to increase a thickness of the silicide region in the substrate, wherein the silicide region is formed by diffusing the conductive blocking layer and the conductive layer into the substrate.
On the other hand, Huang shows (Fig 1-9) a method for forming a semiconductor contact plug, comprising forming a dielectric stack (104) over a substrate, forming a conductive blocking layer (110) over the dielectric stack, forming a conductive layer (112/114) over the conductive blocking layer, forming a conductive barrier layer (118/120) over the conductive layer, performing a first annealing process (126) to form a 
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have forming a conductive layer over the conductive blocking layer, forming a conductive barrier layer over the conductive layer, wherein the silicide region is formed by diffusing the conductive blocking layer and the conductive layer into the substrate in the device of Graettinger to decrease the contact resistance by using silicide region having low resistivity.
Furthermore, Huang performing a second annealing process (127) on the device. However, Huang does not teach performing a second annealing process to increase a thickness of the silicide region in the substrate.
On the other hand, Song shows (Fig 2A-2D) a method for forming a semiconductor contact plug, comprising forming a dielectric stack (110) over a substrate, performing a first annealing process to form a silicide region (114) in the substrate beneath a conductive layer (112), and performing a second annealing process to increase a thickness of the silicide region (115) in the substrate (par 36-39). Song teaches doing so to form a thin metal silicide layer having a uniform thickness and a low resistance metal silicide having a high phase stability (par 42-43).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have performing a second annealing process to increase a thickness of the silicide region in the substrate in the 
With respect to claim 2, Huang shows (Fig 1-9) the first annealing process (126) is performed after forming the conductive layer (112/114) and the second annealing process (127) is performed after forming the conductive barrier layer (118/120).
With respect to claim 3, Graettinger discloses (Fig 1-15) wherein forming the conductive blocking layer (1200) further comprises forming the conductive blocking layer with a thickness of 25-300 A.
Regarding claim 3, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Graettinger), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff,
With respect to claim 4, Huang shows (Fig 1-9) wherein forming the conductive layer over the conductive blocking layer, and forming the conductive barrier layer over the conductive layer in the contact region with a total thickness of the three layers along the side portions of the contact region being less than 40-160 A.
Regarding claim 4, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Huang), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Graettinger.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 5, Huang shows (Fig 1-9) wherein the conductive blocking layer (110) that is formed in the contact region by a low temperature process comprises at least one of titanium (Ti), nickel (Ni), tungsten (W), cobalt (Co), or platinum (Pt).
With respect to claim 6, Graettinger discloses (Fig 1-15) wherein the dielectric barrier layer (300/400) that is formed in the contact region to cover the side portions and the bottom portion comprises at least one of SiN, SiCN, SiC, SiON, and AlOX.
With respect to claim 7, Huang shows (Fig 1-9) forming a conductive core (122) in the contact region that is in contact with the conductive barrier layer.
With respect to claim 16, Graettinger discloses (Fig 1-15) most aspects of the present invention including a method for forming a semiconductor contact plug, the method comprising:
depositing a dielectric stack (150) over a substrate 
forming a contact region (120) in the dielectric stack, the contact region extending into the substrate and having side portions and a bottom portion that exposes the substrate
a first metal layer (1200) in the contact region to cover the side portions and bottom portion of the contact region
performing a first annealing process to form a silicide region (1100) in the substrate
However, Graettinger 
On the other hand, Huang shows (Fig 1-9) a method for forming a semiconductor contact plug, comprising forming a dielectric stack (104) over a substrate, forming a first metal layer (110) over the dielectric stack, forming a second metal layer (112/114) over the first metal layer, forming a conductive barrier layer (118/120) over the second metal layer, performing a first annealing process (126) to form a silicide region (116) in the substrate, performing a second annealing process (127) on the device, the first annealing process (126) is performed before the formation of the conductive barrier layer and the second annealing process (127)is performed after forming the conductive barrier layer. Huang teaches doing so to decrease the contact resistance by using silicide region having low resistivity (column 5 lines 27-36).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have forming a second metal layer over the first metal layer, forming a conductive barrier layer over the second metal layer, performing a second annealing process, wherein the first annealing process is performed before the formation of the conductive barrier layer and the second annealing process is performed after forming the conductive barrier layer.
However, Huang does not teach performing a second annealing process to increase a thickness of the silicide region in the substrate.
On the other hand, Song shows (Fig 2A-2D) a method for forming a semiconductor contact plug, comprising forming a dielectric stack (110) over a substrate, performing a first annealing process to form a silicide region (114) in the substrate beneath a conductive layer (112), and performing a second annealing process to increase a thickness of the silicide region (115) in the substrate (par 36-39). Song 
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have performing a second annealing process to increase a thickness of the silicide region in the substrate in the device of Graettinger to form a thin metal silicide layer having a uniform thickness and a low resistance metal silicide having a high phase stability.
With respect to claim 17, Huang shows (Fig 1-9) wherein the first annealing process is performed after the formation of the second metal layer.
With respect to claim 18, Graettinger discloses (Fig 1-15) wherein depositing the first metal further comprises depositing the first metal layer at a temperature that is below 30°C and with a thickness of 25-300 A.
Regarding claim 18, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Graettinger), it would have been obvious to one of the ordinary skill in the art to use these values in the device.

The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 19, Graettinger discloses (Fig 1-15) further comprising forming a dielectric barrier layer (300) along the side portions of the contact region, wherein the first metal layer is formed over the dielectric barrier layer and the dielectric stack.
With respect to claim 20, Huang shows (Fig 1-9) wherein depositing the second metal layer over the first metal layer, and depositing the conductive barrier layer over the second metal layer in the contact region with a total thickness of three layers along the side portions of the contact region being less than 40-160 A.
Regarding claim 4, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Huang), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Graettinger.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 21, Huang shows (Fig 1-9) wherein the conductive blocking layer (110) and the conductive layer (112/114) are made of the same material.

Allowable Subject Matter
Claims 8-13 and 22 are allowed. The prior arts of record do not show the features of a bottommost surface of the dielectric barrier layer is substantially level with a bottommost surface of the conductive blocking layer, wherein the conductive blocking layer has a lateral surface lower than the top surface of the dielectric stack and higher than the topmost surface of the dielectric barrier and wherein a bottom surface of the conductive blocking layer is substantially level with a top surface of the substrate, and the conductive layer and conductive blocking layer extend into the substrate.
Response to Arguments 
The amendments filed on January 19, 2021, with respect to the rejection under 35 U.S.C. 103 of claims 1-13 and 16-22 have been fully considered but are not persuasive.
Applicant’s arguments with respect to claims 1-7 and 16-21 have been considered but are moot because the arguments do not apply to the newly applied reference in the rejection. The current action is non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814